July 1, 2005

Name
Address

Dear Name:

Pursuant to the terms and conditions of the Fulton Financial Corporation 2004
Stock Option and Compensation Plan (the ‘Plan’), you have been granted
     shares of Restricted Stock (the ‘Award’) as outlined below:

     
Granted To:
Grant Date:
  Name
July 1, 2005

Vesting Schedule: This Award will vest in its entirety on the fifth anniversary
of the date of grant.

Provided, however, the Plan provides that the Award will vest immediately upon
termination of your employment due to your death or disability, or in the event
of a change in control as defined in section 2.05 of the Plan. In addition, upon
your retirement at the minimum age of 55 and with at least ten (10) years of
continuous employment as defined in section 7.04 of the Plan, an Award granted
to you under this agreement that remains subject to forfeiture, shall become
fully vested, to the same extent and in the same manner as if such Award had
become vested by passage of time.

Very truly yours,

R. Scott Smith, Jr.
President and Chief Operating Officer

By my signature below, I hereby acknowledge receipt of this Award, which has
been granted to me on the date shown above, in accordance with the terms and
conditions of the Plan. I further acknowledge having received a copy of the
Prospectus for the Plan and agree to conform to all the terms and conditions of
the Prospectus and the Plan.

Signature:      Date:     

Name

